Citation Nr: 1641977	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-38 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a higher rating than 20 percent for residuals of right ankle fracture.

2. Entitlement to a higher rating for chronic actinic dermatitis, initially rated                  30 percent from December 27, 2007, then 60 percent since November 15, 2010.

3. Entitlement to an effective date prior to November 15, 2010 total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1973 to July 1976.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in             New York, New York, including from a September 2010 decision granting service connection for chronic actinic dermatitis with 30 percent rating, effective December  27, 2007.  The Veteran appealed the initial rating and was awarded 60 percent from November 15, 2010.  The claim for greater compensation remains on appeal.              See A.B. v. Brown, 6 Vet. App. 35 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  The Veteran further appealed the assigned effective date for TDIU.  

The claim of increased rating for residuals of right ankle fracture, per the Veteran's request, is being withdrawn from appeal.

A Board videoconference hearing was scheduled for February 2015, but the Veteran later cancelled the proceeding.  See 38 C.F.R. § 20.704(e) (2016). Thus, there is no pending hearing.


FINDINGS OF FACT

1. By June 17, 2013 correspondence received at the RO (and now part of the Veterans Benefits Management System (VBMS) electronic file), prior to the promulgation of a decision on the issue of entitlement to an increased rating for status post right ankle fracture, the Veteran requested withdrawal of the appeal as to the claim.

2. From December 27, 2007 to November 14, 2010, the Veteran required near constant therapy such as corticosteroid ointment on a yearly bases for his dermatological condition.

3. For time period since November 15, 2010, the Veteran receives the maximum schedular rating under Diagnostic Code 7806.

4. The Veteran is not shown incapable of substantially gainful employment before November 15, 2010.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of claim on appeal regarding claim of increased rating for right ankle disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)               (West 2014); 38 C.F.R. § 20.204 (2016).

2. Resolving reasonable doubt in the Veteran's favor, the criteria are met for a               60 percent initial rating for chronic actinic dermatitis from December 27, 2007 to November 14, 2010.  38 C.F.R. §§ 1155, 5103, 5103A, 5107(b) (West 2014);              38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.118, Diagnostic Code 7806 (2016).

3. A rating higher than 60 percent since November 15, 2010 for the Veteran's dermatological condition is denied.  38 C.F.R. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.118, Diagnostic Code 7806 (2016).

4. The criteria are not met for effective date earlier than November 15, 2010 for          a TDIU.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R.               §§ 3.102, 3.159, 3.400, 4.1, 4.3, 4.10, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claim Withdrawn from Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal with regard to the issue of increased rating for right ankle fracture.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly,         the Board does not have jurisdiction to review this matter on appeal and it is dismissed.

II. Claims Being Decided  

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.           §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide;        and (3) that VA will obtain on his behalf. 

For the claims being decided, increased initial evaluation for chronic actinic dermatitis and earlier effective date of TDIU, the VCAA notice requirement of VCAA does not apply.  Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of Notice of Disagreement (NOD) with the assigned initial disability rating or effective date of compensation does not trigger additional 38 U.S.C.A. § 5103 (a) notice.                    The claimant bears the burden of demonstrating any prejudice from defective VCAA notice as to this "downstream element."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).               No detriment involving VCAA notice has been alleged by the Veteran.  The notice provided on the original claims for service connection is sufficient.

VA's duty to assist has been properly fulfilled.  The RO as Agency of Original Jurisdiction (AOJ) has obtained relevant VA and private outpatient records, and arranged for VA examination.  The earlier effective date claim is primarily based on evidence already of record.  Meanwhile, the Veteran has provided lay witness statements from himself and others.  A Board videoconference was scheduled but later cancelled by the Veteran.  There is no indication of further development to complete.  The Board has a sufficient basis upon which to issue a decision.

Increased Rating for Chronic Actinic Dermatitis

Disability evaluations are determined by application of the VA rating schedule, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The rating schedule has Diagnostic Codes for rating each disability.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation applies if disability more closely approximates that level.  38 C.F.R. § 4.7.

The Veteran's service-connected condition of chronic actinic dermatitis is presently rated at 30 percent from December 27, 2007, 60 percent since November 15, 2010, pursuant to rating provisions under 38 C.F.R. § 4.118, Diagnostic Code 7806, for the evaluation of dermatitis or eczema. 

Under Diagnostic Code 7806 for dermatitis or eczema, looking just at the relevant parts, a 30 percent rating is assigned where 20 to 40 percent of the entire body or exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more,  but not constantly, during the past 12-month period.  Where more than 40 percent of the entire body or exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, a 60 percent rating is warranted.

The correspondence received from the Veteran in December 2007 denotes being constantly treated for a skin condition, with reported chronic skin problems.              A January 2008 VA Medical Center (VAMC) treatment note states, in particular, the Veteran made use of several topical ointments -- A and D (vitamin) ointment; Absorbase topical ointment (for treatment of dry skin); Clotrimazole (antifungal); Hydrocortisone (corticosteroid); Lubriderm (for dry skin); sunscreen; talc, cellulose powder; urea cream (for loosen hardened skin surface).  

On VA Compensation and Pension examination of May 2010, the Veteran was indicated was taking several medications for dermatological problems including           at least two creams which were moderate topical steroids.  He had been advised to avoid sunlight as well as to wear sunscreen.  He had even obtained solar shield which had been approved the motor vehicle which had been approved by the motor vehicle department for his auto, and took adequate measures to avoid the sun.  If he did stay in the sun for more than one to two hours he developed blistering and lesions on the skin.  Initially skin rash started in 1973.  Since service the course of the condition had been progressive without seasonal predilection.  His symptoms at the time included skin peeling, itching over the hands, neck and face, and stated blistering during times of prolonged sun exposure.  On physical examination of the face there were hypopigmented patches on both cheeks without scaling, 10 percent surface area affected there, on the upper extremities including both dorsum of the hand.  Examination also revealed hyperpigmented patches with lichenification also occupying approximately 10 percent of skin surface area bilaterally.  

The diagnosis given was chronic actinic dermatitis with photosensitivity requiring multiple topical medications including moderate to topical steroids approximately 20 percent total body surface area affected.  

In September 2010 correspondence, the Veteran indicated that his skin condition brought about constant itching and what he described as being unemployable.       He described having a bad sensation in the sunlight as well as in fluorescent light.  There were instances where he would have to stay home for weeks to at a time to get the skin problem somewhat under control.  The skin would itch and peel on his face neck, arms, legs and thighs.  He used all of the creams and ointments the physicians prescribed as well as pills.  Nothing worked.  His vehicle reportedly had a tinted window exemption, and he would have to cover up with clothing all year round.  Sunblock would help but never enough.  He even had to turn out the lights while indoors.  He frequently made dermatology appointments with VA medical providers.  

A September 2010 VA physician letter states the Veteran had been evaluated at the VA dermatology clinic, with condition of actinic dermatitis, and as a result the Veteran had extreme sensitivity to sunlight and fluorescent light.  This rendered it difficult for the Veteran to work.  

In a statement received that month the Veteran's representative asserted that the evidence supported constant systemic therapy such as corticosteroids used during the last 12 months.  The statement averred further that the Veteran had been issued Fluocinonide and Hydrocortisone which were both corticosteroids, going back to 1996.  Corresponding VA medical records which appear to have been associated with that statement, essentially corroborate the assertion, identifying steroid topical creams utilized.  

A November 2010 VA physician letter, from the Veteran's treating dermatologist, indicates the Veteran had a chronic condition that affected 50 percent of his body surface area. 

VA medical records document, on July 2009 dermatological evaluation, for treatment of dermatitis the Veteran was recommended to utilize a one month trial of class 6 topical steroids to his face.  This cream not being available through VA, the provider stated, the Veteran was given name of Aclovate 0.05% to seek from another provider.  He was to continue the hydrocortisone ointment 2.5% as needed to the face for now.  The new prescription was made of Clobetasol 0.05% ointment to hands for one month only, then resume Lidex ointment.  

On July 2010 evaluation, primarily for other medical problems the Veteran was indicated to use several skin ointments and lotions for dermatological problems, including but not limited to use of hydrocortisone ointment and bacitracin ointment.  

June 2011 VA examination indicated the Veteran's treatment course utilized topical steroids, this being Lidex and Hydrocortisone, and also used sunscreen.  Treatment was daily.  There were no side effects.  Local/systemic symptoms were itching and burning.  Functional impairment was the Veteran could not be outside for long periods of time.  Physical examination showed hyperpigmented skin with lichenified plaques on dorsal hands and face, back, chest, proximal arms and legs clear.  Percent of exposed skin area affected was 20 percent; percent of total body area affected was 5 percent.  There was no scarring/disfigurement, acne/chloracne, scarring alopecia, alopecia areata, hyperhidrosis.  The diagnosis was confirmed, chronic actinic dermatitis.  

VA re-examination of August 2012, it was stated at outset, the Veteran was considered to have had scars over the dorsal hands, face, secondary to scratching from chronic actinic dermatitis.  There was also resulting pigment change, dorsal hands.  The apparent scars were not painful, or unstable, and were superficial.   However the examiner clarified, the Veteran did not have a "true scar" due to his dermatological problem, mild post inflammatory pigment change only.  This was again the result of his chronic actinic dermatitis.  There was no limitation of function, and there were no other pertinent physical findings.  Apart from information responsive to examination for scars, the Veteran's chronic actinic dermatitis had been treated with Plaquenil in the past 12 months, for 6 weeks or more but not constant (more exactly two and one-half months, but this did not help).  Topical corticosteroids used were Clobetasol, Hydrocortisone, used on constant/near-constant basis in the previous 12 months.  Protopic had also been used on constant/near-constant basis.  Exposed skin surface area of dermatitis was estimated at 40 percent.  The condition impacted his ability to work, in that the Veteran had to avoid sun and light, several kinds.  In summary, the examiner again estimated 10 percent of total body area and over 40 percent of exposed skin surface area was affected.  The examiner had not observed any true scars, the Veteran did have hyperpigmentation of the skin.  

An addendum later obtained in June 2013, indicated the Veteran had chronic actinic dermatitis.  It was considered his skin condition would be exacerbated by exposure to many types of light.  For this reason, his employment may be limited by his condition if he needed to be outside or exposed to sunlight during his work.  

The April 2013 statement from private dermatologist, Dr. M.J., sets forth,                      the Veteran's diagnosis of chronic actinic dermatitis made him "allergic" to sunlight and artificial light.  In the view of the physician, the Veteran was disabled and it would be very difficult for him to find employment with his medical condition.  

In statement accompanying the June 2013 VA Form 9 (Substantive Appeal) the Veteran indicated the only way to keep the condition under control was to avoid sunlight as well as fluorescent light.  He stayed indoors as much as possible.               He stated he had itching all the time, and kept himself covered all year round.            The only thing reportedly that changed was which corticosteroids he used on what areas as the skin got better or worse.  

A July 2013 VA dermatologist's statement indicates the Veteran applied steroid creams on a daily basis and ointments to his face, arms, neck, hands, legs and stomach as needed for his dermatologic condition, and had been doing this regimen since 1996.

Reviewing the foregoing, the Board will assign an initial 60 percent rating for the Veteran's service-connected dermatological condition, for time period from December 27, 2007 to November 14, 2010.  The existing 60 percent evaluation from November 15, 2010 onwards will remain  in effect.  This represents partial grant of the benefit sought on appeal.  

For the time period since November 15, 2010, 60 percent is the maximum rating assignable pursuant to the rating criteria.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  There is no need to substantively discuss evidence.  It is feasible elsewhere under VA's rating schedule to obtain a rating higher than 60 percent under Diagnostic Code 7800 for scars of the head, face or neck, however, the Veteran is not confirmed to have scars and even if rated by analogy there is not disability to substantiate the maximum 80 percent under Diagnostic Code 7800 (i.e., with visible or palpable tissue loss and either gross distortion or asymmetry of several features).  

For the period prior to November 15, 2010, the Board will increase the Veteran's evaluation to 60 percent.  Under Diagnostic Code 7806, where more than 40 percent of the entire body or exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, a 60 percent rating is warranted.  The criteria are sufficiently met, given the Veteran utilized corticosteroids on at or near consistent basis over each year of the rating time period.  Recently, as well, the U.S. Court of Appeals for Veterans Claims (Court) held in Johnson v. McDonald, 27 Vet. App. 497 (2016) that topical corticosteroids are included for purposes of Diagnostic Code 7806, given that topical corticosteroids constitute "systemic therapy such as corticosteroids or other immunosuppressive drugs."  Records show, there may also have been qualifying coverage of skin surface.  For rating purposes, the topical corticosteroid usage in and of itself substantiates a recovery.

VA's benefit-of-the-doubt doctrine applied to this case, a 60 percent rating prior to November 15, 2010 is granted.  See 38 C.F.R. § 4.3.

Earlier Effective Date for TDIU

Increased disability compensation is awarded effective the date the claim was received, or when entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a);          38 C.F.R. § 3.400(o)(1).  Compensation can be awarded earlier than the date of claim, up to one-year beforehand, if evidence requires.  38 C.F.R. § 3.400(o)(2).

A TDIU claim is a claim for increased compensation, and so the above provisions apply to it.  See Hurd v. West, 13 Vet. App. 449 (2000).

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the individual is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability,                it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a) (2016).  

Provided a claimant does not meet these minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, he may still be entitled to this benefit           on an extra-schedular basis under § 4.16(b) if it is established he is indeed unemployable on account of service-connected disabilities. 

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes the situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.; see also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the critical inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).                  Other factors that may receive consideration include his employment history, level of education and vocational attainment.  See 38 C.F.R. § 4.16; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  By comparison, the impact of any nonservice-connected disabilities, or advancing age, are not factors taken into consideration for this purpose.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  

In addition, "marginal employment" shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).  See Faust v. West, 13 Vet. App. 342, 355   (2000).  Rather, the U.S. Court of Appeals for Veterans Claims (Court) has accepted the definition of substantially gainful employment as that "at which            non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991) citing to VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (December 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09)).  See also Ferraro,                        1 Vet. App. at 332 (determining that substantially gainful employment suggests           "a living wage").

Where the claimant's working capacity might be limited to "marginal employment," the question of whether marginal employment must be addressed including where the Veteran is not presently employed.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016).  

Considering the evidence of record, the Board must deny the claim.   

Even assuming that the Veteran had submitted a formal or informal claim prior to 2010, the evidence does not support the award of TDIU for this time period.

In addition to what was previously cited, the Veteran has provided a March 2013 VA Form 21-8940 (formal TDIU application).  He indicated that the conditions that prevented securing or following a substantially gainful occupation are the dermatological and ankle disorders.  The Veteran stated he had last worked            full-time in 1977, as a basketball official, having earned $4,000 annual salary.              He indicated temporary work with the post office for a few months as a mail delivery clerk from 1983 to 1984 where he earned $900.  He did not indicate receiving disability retirement or worker's compensation benefits.  Educational background was having completed one year of college.  There was no other relevant education and training.  Beyond this form, the Board has also considered medical evidence for evaluation of the service-connected right ankle disorder.

The evidence does not support an earlier effective date.  Whereas it is understood the service-connected dermatological disorder caused issues with sun exposure and other forms of interior lighting, with periodic flare-ups, there still is no clear indication that the Veteran was incapable of gainful employment.  The most information the Board has before it is the September 2010 VA physician letter indicating the skin condition made it "difficult for the Veteran to work."                 There is not enough from this report, or elsewhere, to conclude inability exists to perform all types of substantial gainful due to the dermatological condition, including but not limited to sedentary employment.  It is not inconceivable that in a given occupational environment symptoms also could be limited in their scope.   

A similar finding exists in regard to the service-connected right ankle disorder.   The June 2008 VA orthopedic examination did not offer opinion regarding employability, but found minimal impact upon daily activities, apart from more serious impact upon physical exercise.   A March 2009 examination report offers similar information, indicating the Veteran was independent in activities of daily living, if unemployed for many years.  There is no other opinion substantiating the claim.

No other findings point to an earlier effective date.  Apart from the medical evidence, as far as relevant education and work history, the Veteran has completed one year of college.  Work experience is limited, this acknowledged, however, given the time period since last working many years ago, it is not readily clear that the present service-connected disorders are all or most of the contributing reason.  Nonservice-connected disability cannot be a factor in a TDIU determination.  
Nor does the record offer more compelling indication of unemployability due to service-connected disability, until more recently.

Accordingly, the preponderance of evidence unfavorable, the claim must be denied.








	(CONTINUED ON NEXT PAGE)








ORDER

The claim for a higher rating than 20 percent for residuals of right ankle fracture is dismissed.

An increased initial rating of 60 percent for chronic actinic dermatitis from December 27, 2007 to November 14, 2010, is granted, subject to applicable law on VA compensation.

A higher rating than 60 percent since November 15, 2010 is denied.

An earlier effective date for a TDIU prior to November 15, 2010 is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


